Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed March 09, 2021, with respect to claims 1-7, 9 and 10 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9, 10 and 12 are allowed. Claims 1, 9 and 12 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Ogawa et al. (JP 2003149087), which was applied to the claims in the office action mailed December 09, 2020.  Suffice it to say, none of the cited prior art discloses a holding apparatus for holding a vehicle test device to be used for testing a test sample, comprising: a mounting stand; and a fixing mechanism configured to be connected to an ISOFIX anchor that is provided on a rear seat of the test sample, as claimed in independent claim 1 a method for fixing a mounting stand on which a vehicle test device to be used for testing a test sample that is a vehicle or a part of the vehicle is mounted, comprising: fixing the mounting stand to the seat using an ISOFIX anchor that is provided on a rear seat of the test sample, as claimed in independent claim 9; or a holding apparatus for holding a vehicle test device to be used for testing a test sample, comprising: a mounting stand; and a fixing mechanism including an extensible mechanism configured to be connected to an ISOFIX anchor that is provided on a rear seat of the test sample…the extensible mechanism extends to the rear seat and pulls the mounting stand in an obliquely downward and backward direction to press the mounting stand into a back of the seat, as claimed in independent claim 12, and as such does not anticipate the instant invention as disclosed in independent claims 1, 9 and 12.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 9 and 12.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726